 

A-

Oo ce ST A

10
11
12
13
14
15
16
17
18
19
20

21 7

22
23
24

29

26
27

28 ©

| Telephone:_(760) 320-2000
\Fax: (760) 773-5011

| JOHN C. SCHIAVONE,

 

ase 5:20-cv-00213-JGB-SP Document 1-1 Filed 01/31/20 Pagelof5 Page ID#:5

Rodney L. Soda, Esq. (SBN 72738) as ILED
‘David Greenberg, Esa. (SBN172211) County of Riverside
‘LAW OFFICES OF SODA & GREENBERG 40/22/2019
74-361 Highway 111, Suite 10 B. Tucker

|| Palm Desert, CA 92260 Electronically Filed

Attorneys for Plaintiff, John C. Schiavone

IN THE SUPERIOR COURT OF CALIFORNIA,

COUNTY OF RIVERSIDE: PALM SPRINGS

Case No: PSC1907692

Plaintiff,
vs.

)

)

)
COSTCO WHOLESALE MEMBERSHIP, ) COMPLAINT FOR PERSONAL INJURY
INC.; COSTCO WHOLESALE ) (NEGLIGENCE)
CORPORATION; COSTCO )
WHOLESALE WAREHOUSE, AND )
DOES 1-75, INCLUSIVE, )
)
)
)

Unlimited Civil Case

Defendant.

 

GENERAL ALLEGATIONS
1. Plaintiff is informed and believes and thereon alleges that the defendant
‘Costco Wholesale Membership, Inc. is and at all time herein mentioned was a corporation
duly authorized to conduct business in the State of California.
2. Plaintiff is informed and believes and thereon alleges. that the defendant

‘Costco Wholesale Corporation is and at all times herein mentioned was a corporation duly

| authorized to conduct business in the State of California.

 

 
Oo CO ~~ SH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

z

 

Se 5:20-cv-00213-JGB-SP Document 1-1 Filed 01/31/20 Page 2of5 Page ID #:6

3. The plaintiff is informed and believes and thereon alleges that the defendant
Costco Wholesale Warehouse was and all times herein mentioned was the dba for Costco
Wholesale Membership, Inc. and/or Costco Wholesale Corporation.

4. Plaintiff is ignorant of the true names and capacities of defendants sued herein
as DOES 1 through 75 inclusive and therefore sues these defendants by such fictitious
names. Plaintiff will amend this complaint to allege their true names and capacities when
ascertained. Plaintiff is informed and believes and thereon alleges that each of the
fictitiously named defendants is negligently responsible in some manner for the occurrences
herein alleged and that the plaintiff's injuries as herein alleged were proximately caused by
that negligence.

5. Plaintiff is informed and believes and thereon alleges that at all times herein
mentioned each of the defendants was the agent and employee of each of the remaining
defendants and doing the things hereinafter alleged was acting within the scope and course
of such agency and employment.

FIRST CAUSE OF ACTION
(Premises Liability—Negligence)

6. Plaintiff incorporates by this reference Paragraphs 1 through 5, inclusive, as
though fully set forth at length.

7. At all times herein mentioned defendants and each of them owned,
maintained, controlled, managed, and operated the business premises known as Costco
Wholesale Warehouse iocated at 79795 Highway 111, La Quinta, California, County of
Riverside, State of California.

8. On or about October 30, 2017, plaintiff was a customer of the Costco

Wholesale Warehouse and on said date purchased a gun safe for transport back to his

 

 
oO co “4 DH Wwe & Ww WN

—

NN NM BH BRO RD ND ORD OR ORO meme
oN DN A Re YW BU | Um OlUlUlUlUCCOCOUlUlUlUCOmOLUlUl UNC UL re

 

se 5:20-cv-00213-JGB-SP Document 1-1 Filed 01/31/20 Page 3o0f5 Page ID #:7

residence. At the time of his purchase he was directed by the employees of the defendants
to drive his vehicle around to the purchase loading area of the store to pick-up his purchase.

9. At the aforementioned time and place the defendants and each of them

‘negligently maintained, managed, controlled, and operated the wholesale warehouse when
the plaintiff did as he was directed by defendants’ employees to drive and park his vehicle
back to the loading area of the store. While defendants’ employees were in the process of
loading said safe onto plaintiff's truck, they did so in an unsafe manner, failing to exercise
reasonable care in the process, which created a dangerous condition and unreasonable risk
of harm to plaintiff. The dangerous condition and unreasonable risk of harm was unknown
to plaintiff at that time.

10. Because the defendants negligently failed to take proper steps to either make
the conditions safe or to warn plaintiff of the dangerous condition, the safe fell on the plaintiff
while the defendants’ employees lost control of it. As a result, plaintiff suffered injuries and
damages hereinafter described.

11. As a proximate result of the negligence of defendants and each of them
plaintiff was hurt and injured in his health, strength, and activity sustaining injury to his
nervous system and person. All of such injuries have caused and continue to cause plaintiff
great mental, physical, and nervous system pain and suffering. Plaintiff is informed and
believes and thereon alleges that such injuries will result in some permanent disability to
him. As a result of such injuries plaintiff has suffered general damages in an amount
according to proof.

12. Asa further proximate result of the negligence of defendants and each of them
plaintiff has incurred and will continue to incur medical related expenses in an amount

according to proof.

 

 
—

oo SO we FEF BY NO OSlUlUlUlCOCOUlUlUOULUlUDLLUlUGDNlUlUllCUCA OUND

0 ON TD HA BR WB ON

A

 

Se 5:20-cv-00213-JGB-SP Document 1-1 Filed 01/31/20 Page4of5 Page ID #:8

13. Asa further proximate result of the negligence of the defendants and each of
them plaintiff's earning capacity has been greatly impaired in the past, present and in the
future amounts according to proof.

SECOND CAUSE OF ACTION
(General Negligence)

14. Plaintiff incorporates by this reference Paragraphs 1 through 9, inclusive, as
though fully set forth at length.

15. Atthe aforementioned time and place the defendant s and each of them
negligently trained, supervised, and managed their employees working in the loading area of
the wholesale warehouse. When the plaintiff did as he was directed by driving and parking
his vehicle back at the loading area of the store, the defendants’ employees while
attempting to load plaintiff's newly purchased gun safe onto plaintiff's truck, failed to warn
the plaintiff of the potential dangers involved and attempted to load the safe in an unsafe
manner when the plaintiff was in close proximity to the employees which was also a failure
to exercise reasonable care for the safety of the plaintiff. The failure to warn and attempt to
load the safe with plaintiff in close proximity created a dangerous condition and
unreasonable risk of harm to plaintiff. The dangerous condition and unreasonable risk of
harm was unknown to plaintiff at that time.

16. Because the defendants negligently failed to take proper steps to train,
manage and supervise its employees working in the loading area, the safe fell on the
plaintiff while the defendants’ employees lost control of it. As a result, plaintiff suffered
injuries and damages hereinafter described. |

17. As aproximate result of the negligence of defendants and each of them

plaintiff was hurt and injured in his health, strength, and activity sustaining injury to his

 

 
a

10
1
12
i3
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Hse 5:20-cv-00213-JGB-SP Document 1-1 Filed 01/31/20 Page5of5 Page ID #:9

nervous system and person. All of such injuries have caused and continue to cause plaintiff
great mental, physical, and nervous system pain and suffering. Plaintiff is informed and

believes and thereon alleges that such injuries will result in some permanent disability to

him: Asa result of such injuries plaintiff has suffered general damages in an amount

according to proof.

18. Asa further proximate result of the negligence of defendants and each of them
plaintiff has incurred and will continue to incur medical related expenses in an amount
according to proof.

19. Asa further proximate result of the negligence of the defendants and each of
them plaintiff's earning capacity has been greatly impaired both in the past, present and
future in amounts according to proof. . .

Wherefore, plaintiff prays judgment against defendants and each of them on the First

and Second Causes of Action as follows:

1. For general damages;
2. For medical related expenses and future medical related expenses according
to proof;
3. For joss of earnings and future lost earnings according to proof;
4. For costs of suit herein incurred; and
5. For such other and further relief as the Court may deem proper.
Dated: Oct, 22% _ 2019 The Law Offices of Soda & Greenberg

 

By: Radéy Ll. Soda, Esq.
Attorney for Plaintiff, Jonn C. Schiavone

 

 
